                   Case 1:19-cv-06642-PGG Document 46 Filed 02/20/20 Page 1 of 2




                                                State of New Jersey
PHILIP D. MURPHY                             OFFICE OF THE ATTORNEY GENERAL                                      GURBIR S. GREWAL
    Governor                               DEPARTMENT OF LAW AND PUBLIC SAFETY                                     Attorney General
                                                     DIVISION OF LAW
SHEILA Y. OLIVER                                            PO Box 112                                           MICHELLE L. MILLER
   Lt. Governor                                        Trenton, NJ 08625                                               Director




                                                  February 20, 2020

       BY ECF
       The Honorable Paul G. Gardephe
       United States District Judge
       United States Courthouse
       40 Foley Square
       New York, NY 10007

                  Re:   State of New Jersey et al. v. Mnuchin et al., No. 19 Civ. 6642 (PGG)

       Dear Judge Gardephe:

               On behalf of the State of New Jersey, the State of New York, and the State of Connecticut
       (“Plaintiffs”), we respectfully request a one-week extension of time to file Plaintiffs’ memorandum
       of law in opposition to Defendants’ omnibus motion to dismiss or, in the alternative, for summary
       judgment, and in support of Plaintiffs’ cross-motion for summary judgment (“Memorandum of
       Law”), and a corresponding one-week extension for subsequent briefing deadlines. The Plaintiffs’
       Memorandum of Law is currently due by February 21, 2020. The Plaintiffs will not be filing
       consolidated briefs with the Village of Scarsdale—the plaintiff in the related action, Village of
       Scarsdale v. Internal Revenue Service et al., No. 19 Civ. 6654 (PGG)—and Plaintiffs request this
       extension of time to revise their briefing accordingly.

              If the Court grants this extension, Plaintiffs’ Memorandum of Law would be due by
       February 28, 2020. Defendants’ reply in support of its motions and its opposition to Plaintiffs’
       cross-motion would be due by March 27, 2020, and Plaintiffs’ reply in support of their cross-
       motion would be due by April 17, 2020. This is our second request for an extension of time, and
       Defendants have consented to this request. The Court granted Plaintiffs’ previous request.

            In addition, we respectfully request an extension of the page limit for Plaintiffs’
       Memorandum of Law to 45 pages. Defendants do not object to this request.




                             124 Halsey Street • TELEPHONE: (609) 376-2552 • FAX: (609) 292-0690
                        New Jersey Is An Equal Opportunity Employer • Printed on Recycled Paper and Recyclable
         Case 1:19-cv-06642-PGG Document 46 Filed 02/20/20 Page 2 of 2

                                                                      February 20, 2020
                                                                                 Page 2


                                    Respectfully Submitted,

                                    GURBIR S. GREWAL
                                    ATTORNEY GENERAL OF NEW JERSEY

                                    By:     Eric L. Apar
                                            Eric L. Apar
                                            Deputy Attorney General

cc (via email only): Jean-David Barnea, Esq.; Rebecca Tinio, Esq.
